DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0056691 to Hoya, (hereinafter “Hoya”) alone or  in combination with WO 2005066266 to Du Pont De Nemours, (hereinafter “Du Pont”). 
The rejection stands as per reasons of record. 
The disclosures of Hoya and Du Pont are discussed in the previous office action, which discussion is incorporated herein by reference.  
Speifically, as previously discussed, Hoya discloses a polypropylene resin composition, that may comprise a propylene polymer (A) satisfying the following requirement (a) wherein a melting point observed by differential scanning calorimetry is 100°C or more, a soft propylene copolymer (B) satisfying the following requirement (b) wherein an MFR measured at 230°C and a load of 2.16 kg is in the range of 0.01 to 100 g/10 
1.50 x MFR-0 20  <  [π]  < 2.65 x x MFR-0 20, and a polyolefin (C) containing a structural unit derived from an unsaturated carboxylic acid and/or a derivative thereof. Note reference claims 1 and 7. Further, with in regard to the polyolefin polymer being modified, the reference teaches, specifically, the polyolefin (C), designated (F) in the reference is graft-modified, satisfying the claim recitation.
	The Hoya reference teaches at reference claim 1, wherein the polypropylene resin composition may comprise at a greatly overlapping range of 50 to 80 parts by mass of the propylene polymer (A), at an 
	Hoya further expressly discloses at paragraph [0622] that the polyolefin (C) (designated by Hoya as “F”) may contain at an embracing range of 0.01 to 5% by mass of an unsaturated carboxylic acid and/or a derivative thereof in terms of a structural unit derived from maleic anhydride. Note paragraph [0610] wherein the unit may be maleic anhydride, per se.  (This discussion is made with assumption that the claimed component C is a polymer that contains 0.05 to 5% by mass of the structural unit derived from an unsaturated carboxylic acid and/or a derivative thereof , such as maleic anhydride with respect to the copolymer C, not “maleic anhydride” ).
The Hoya reference does not expressly discloses a polyolefin (C) selected from polypropylene and containing a structural unit derived from an unsaturated carboxylic acid and/or a derivative thereof, and having 90 to 100 mol % of a content proportion of the structural unit derived from propylene in any of the illustrative examples.  However, it is noted that 
Moreover, functional equivalence of compatibilizing carboxylic acid modified polyethylene based polymers (as disclosed by Hoya) and carboxylic acid modified polypropylene (PP) based polymers (as currently claimed)  (for example, as adhesion promoters) for(PP) based compositions is known in the art as evident, for example, from DuPont, [0023].
Thus use of a component C that fully correspond to the claimed components C in place or in addition to carboxylic acid modified polyethylene based polymers (such as those disclosed as F1 by Hoya) would have been obvious with reasonable expectation of success and in the absence of evidence of unexpected results.
The results in the instant specification and the three Declarations dated 11/18/2020 8/23/2021  and 12/3/2021 are noted but are not considered to be sufficient evidence of unexpected results for the claimed invention.  See detailed discussion below.
s 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoya alone or in combination with Du Pont as applied to claims 1-3, above, and further in combination with US 2014/0199505 to Lorenzetti et al, (hereinafter “Lorenzetti”). 
The rejection stands as per reasons of record set forth in the Office Action dated, which office action is incorporated herein by reference and discussion of claims 1 and 2 above.

Response to Arguments
Applicant's arguments filed 12-03-2021 have been fully considered but they are not persuasive. The main argument presented at this time is that the claimed compositions recite composition recited in claim 1 requires that component (C) (hereinafter "modified polypropylene (C)") that is polypropylene that has "90 to 100 mol % of a content proportion of the structural unit derived from propylene in the structural units excluding the structural unit derived from the unsaturated carboxylic acid and/or the derivative" and that  inclusion of such modified propylene C (as claimed) in the claimed compositions comprising components A, B and C, provides for unexpectedly improved properties as compared to the compositions comprising modified ethylene-propylene copolymers (EPR).

The applicants, subsequently, provided two Declarations with data that exhibits some improvements of using modified polypropylene as claimed, as compared to using modified EBR copolymer. 
While some of the improvements are noted, as previously discussed,  the showing of unexpected results is not commensurate in scope with the claimed invention. 
As expressly noted in the previous office action,  the amounts of grafted malic anhydride (MAH) in the component C in all of the illustrative examples is 0.5  wt % or 1 %, while such amount can be as low as 0.05 or an order of magnitude lower than the  lowest amounts in illustrative examples (as per claim ).  There is absolutely no reasonable expectation that any improvement in adhesion would be exhibited by compositions containing the claimed component (C) having, for example, 0.05 of grafted (MAH).

The data in the Declaration dated 12-3-2021 is even more confusing.  The data shows that compositions using  modified propylene containing 89 mol % of propylene (and 3 % grafted MAH) exhibit far inferior results as compared to modified homo polypropylene.  However, the modified propylene with as low as 90 % of propylene structural units are within the scope of the claimed invention.  Based on the data presented on the 12-3-21 Declaration, it is reasonably expected that compositions containing modified polypropylene containing 90 % of units derived from propylene would exhibit properties quite similar to the properties exhibited by Adhesives X8, and not X1.  This fact, again, supports the examiners position that the showing of unexpected results ins not commensurate in scope with the claimed invention and for the entire scope of  the claimed modified polypropylenes, i.e., the entire scope of the claimed polypropylene (with as low as 90 % propylene units) and the claimed scope of the amounts of grafted unsaturated carboxylic units. 
The invention as claimed, therefore, is still considered to be unpatentable over the combined teachings of the cited references and data 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ